 

 

 

yy,

‘Case 1:19-cr-20742-DLG Document 1 Entered on FLSD Docket 10/24/2019 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

No. [:l Tem - 03706 ACK

UNITED STATES OF AMERICA

 

VS.

 

 

FERNANDO REIS,
Defendant.
/
CRIMINAL COVER SHEET
1. Did this matter originate from a matter pending in the Central Region of the United
States Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?
Yes x No
2. Did this matter originate from a matter pending in the Northern Region of the United
States Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?
Yes x No

Respectfully submitted,

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

BY: (\

  

. E. 4th Street, Suite 600
Miami, Florida 33132

Tel: (305) 961-9202
Jason.Reding@usdoj.gov
t

Case 1:19-cr-20742-DLG Document1 Entered on FLSD Docket 10/24/2019 Page 2 of 6

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

 

 

 

 

United States of America )
V. ) . AgR
) Case No. [319- mj-03706
FERNANDO REIS '
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 23, 2019 in the county of Miami-Dade in the
Southern District of Florida , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. § 846 Attempted possession with intent to distribute 500 or more grams of ecstasy,

a Schedule | controlled substance

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT.

am Continued on the attached sheet.

ee

Complainant's signature

Elhrick Joseph Cerdan, Special Agent, HSI

 

Printed name and title
Sworn to before me and signed in my presence.

Date: (0 [24 14 <a P38 Kez 2

Judge’s signature a ~

City and state: Miami, FL ALICIA M. OTAZO-REYES, U.S. Magistrate Judge

 

Printed name and title
 

 

“Case 1:19-cr-20742-DLG Document 1 Entered on FLSD Docket 10/24/2019 Page 3 of 6

AFFIDAVIT IN SUPPORT OF COMPLAINT
I, Elhrick Joseph Cerdan, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, I have been a Special Agent with Homeland Security Investigations (HSI) since
2009. I am currently assigned to the Financial Crimes Task Force working out of the High
Intensity Drug Trafficking Area office in Miramar, Florida. As a Special Agent with HSI, I am
responsible for, among other things, investigating the unlawful transportation of contraband,
including Title 21 controlled substances. I have participated in numerous investigations involving
violations of the Controlled Substances Act, which include conducting physical and electronic
surveillance, execution of search warrants, examination of financial records, and arrests of
numerous drug traffickers. I have received specialized training regarding the recognition,
detection, and intricacies of currency smuggling, drug smuggling, and money laundering. Based
upon this experience, I have become well versed in the methodology utilized in narcotics
trafficking operations, the specific language used by narcotics trafficking operations, and the
unique trafficking patterns employed by narcotics organizations.

2. Based on my training and experience and the facts as set forth in this affidavit, I
respectfully submit that there is probable cause to believe that on or about October 23, 2019, in
Miami-Dade County, in the Southern District of Florida, Fernando REIS (hereafter referred to as
REIS) knowingly attempted to engage in a scheme to possess and distribute 500 or more grams of
Ecstasy, a Schedule I controlled substance, in violation of Title 21, United States Code, Section
846.

3. The information contained within this affidavit is based upon my personal

observations, training, and information related to me by other law enforcement officers and
3
\

Case 1:19-cr-20742-DLG Document1 Entered on FLSD Docket 10/24/2019 Page 4 of 6

investigators. This affidavit is intended to detail sufficient probable cause for this complaint and
does not set forth all of my knowledge about this matter.
PROBABLE CAUSE

4. In or around October of 2019, law enforcement received information from a Source
of Information (SOI) pertaining to REIS and his involvement in the distribution of narcotics in
South Florida. The SOI provided law enforcement with various text messages sent by REIS,
utilizing cellphone number (305) 986-3311 via SIGNAL, an encrypted text messaging application.

5. On or about October 4, 2019, text messages exchanged between REIS and the SOI
stated the following:

REIS: Dude I’m starving

 

SOI: Keta

ikg $22.5k

Mikg $10k
REIS: Thank you
SOI NO

NP

 

REIS: I might need 2 packs of beans and a brick of m. Keep you posted
I need 3K for sure
SOI: Okay sounds good
Would def prefer the 6K and brick
REIS: Me and too
It looks like 6Kwill confirm in the morning for sure and also working on
the brick

 

6. On or about October 10, 2019, text messages exchanged between REIS and the SOI
stated the following:

REIS: Ok. We are good to go for 6000 gray pleins.
Sorry for the stupid color request but I’m dealing with that type of people.
Nevertheless it’s still a sale also I'll most likely get a whole brick of M
Within 48 hrs.
Ok
Please make it gray if not I’m going to lose the sale
Is there anyway to get a sample of the MDMA?

 
 

\
‘

Case 1:19-cr-20742-DLG Document1 Entered on FLSD Docket 10/24/2019 Page 5 of 6

7. On or about October 22, 2019, text messages exchanged between REIS and the SOI
stated the following:
REIS: Yo 6k gray confirmed
SOI: Nice. Ok got you
REIS: Cool

8. On or about October 23, 2019, text messages exchanged between REIS and the SOI

stated the following:

SOI: Hey I’m getting the shipment organized, give me 2 minutes to send you
addy

REIS: ok
6k gray

SOI: Yeah I already have your stuff
8685 NW 186" Street
Hialeah, FL 33125
It’s a chevron.

REIS: ok
Getting situated
Waiting for the money

9. Based on my training and experience, the text messages reveal a negotiation of a
potential narcotics transaction of 6,000 pills of Ecstasy, a Schedule I controlled substance.

10. On or about October 23, 2019, REIS coordinated the purchase of 6,000 pills of
Ecstasy for $18,000 in U.S. Currency. Specifically, REIS agreed to meet the SOI at 5:00 p.m. at
a Chevron Gas Station located on 8685 N.W. 186" Street, Hialeah, FL.

11. Prior to the transaction with REIS, the SOI was searched and was provided with
audio and video recording devices for the transaction. The search revealed that the SOI did not
have any contraband in his possession. The SOI was thereafter provided with 6,000 pills of sham
Ecstasy, weighting approximately 2 kilograms.

12. On or about October 23, 2019, at approximately 7:50 p.m., REIS arrived at the

Chevron gas station in a silver KIA sedan, and the SOI exited his vehicle and entered REIS’s

3
\
' Case 1:19-cr-20742-DLG Document1 Entered on FLSD Docket 10/24/2019 Page 6 of 6

vehicle. Once the SOI was in the vehicle, REIS initiated the drug transaction by giving the SOI
approximately $18,000 in cash in exchange for two boxes (referred to as “bricks”) containing
6,000 pills of sham Ecstasy. !

13. Immediately after the drug transaction, at approximately 7:55 p.m., the SOI exited
REIS’s vehicle with approximately $18,000 in cash. Upon the SOI’s exit of the vehicle, law

enforcement conducted a takedown of REIS, wha.was.stillinside the.silver KIA sedan. Upon his

arrest, REIS was in possessio. gf the two paxes coftaining ob pills ‘ sham Ecstasy.
| oe a

A
iS es

gy. “7 CONCLUSION.
4 2 oop UT er Ty

14. Based on the dresoing® I respreet

&

    

a ‘ics oe
U lit sunit that thefe is a probable cause to

a

believe that Fernando REIS knowingly attempted to engage in a schem ‘to possess and distribute,

500 or more grams of Eostasya Sghedute I controlled “Substance in Ai ation of Title 21, United

4

States Code, Section 846. i

inte ee oe

* 4 es )

FURTHER I HAVE SAYETH NAUGHT.-» = --*-

 

 

Elhrick Joseph Cerdan, Special Agent
Homeland Security Investigations

Sworn to and subscribed before me
this 24" day of October, 2019.

Rtecn CS loge—

HONORABLE ALICIA M. OTKZO-REYES
UNITED STATES MAGISTRATE JUDGE

 

 

 

(Ve v/ 19
7
' The entirety of the transaction was audio-video recorded.

4
